Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202011311575.7, filed on 11/20/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 and 02/09/2022 was filed before the mailing date of the non-final rejection. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image collecting unit in claims 1, 9 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 9, 10, 11, 12, 14, and 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang (US 20120169596 A1), in view of Deering (US 20150049004 A1) and further in view of Mackraz (US 10027888 B1).
Regarding claims 1, 9 and 17, Zhuang discloses collecting an image, by an image collecting unit ([0034] The camera 102 can be a common camera in the art, for capturing a face image of a user.); detecting whether the image comprises a face ([0034] for capturing a face image of a user. And Fig 4: face image); in response to the image comprising a face, determining whether the face in the image is a face with closed eyes (Fig 4, eyes are not closed), wherein the face in the image is a face of a target ([0034] The camera 102 can be a common camera in the art, for capturing a face image of a user.); in response to determining that the face in the image is not with closed eyes (Fig 4, eyes are not closed), computing a distance between the face and the image collecting unit ("[0038] As illustrated in FIG. 3, the reference face image refers to the image captured by the camera when the face of the user right ahead of the camera and the distance between A and B is D.sub.0 (the distance between the camera and the middle point of the two pupils) and figure 3) and according to the distance and a parameter of the image collecting unit ([0049] The contents in the table can be set based on different cameras, because different cameras have different resolutions, focal distances, and wide-angles.). Zhuang does not disclose determining a maximum field of vision of the target according to the distance and a parameter of the image collecting unit. 
In a similar field of endeavor of eye mounted displays, Deering teaches determining a maximum field of vision of the target ([0395] To put some numbers on the human eyes fields of view are for help in understanding some of the following paragraphs, FIG. 27, FIG. 28, and FIG. 29 are included. FIG. 27, reference 2700, is a polar plot showing horizontal and vertical limits in degrees of what the left eye can see. The left eye's blind spot is 2720. The dashed line is the limit of the right eye for comparison. FIG. 28, reference 2800, is the same but for the right eye). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhuang’s disclosure with Deering’s teaching to measure a distance between a face and camera as well as determine a maximum field of vision of a person to improve the field of vision and resolution for new eyewear display technologies.
Zhuang and Deering do not disclose determining whether the target has a set behavior according to the maximum field of vision. 
In a similar field of endeavor of area of interest determination, Mackraz teaches determining whether the target has a set behavior according to the maximum field of vision (col 26, lines 49-56: The server(s) 112 may detect (1610) faces, represented in the video data determine (122) positions of the faces and determine (1612) distances to the faces. For example, the server(s) 112 may use facial recognition to identify faces, may identify head and shoulders to estimate positions of faces or may identify faces using other techniques known to one of skill in the art.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhuang and Deering’s disclosure with Mackraz’s teaching to improve video captures of a camera by locating the gaze direction of a subject. 
Regarding claims 2, 10 and 18, Zhuang discloses determining a size of a face image ([0038] According to the principle of "the farther, the smaller; the nearer, the greater," the distance between point A and B can be detected based on the size of the face image or relevant component distance); computing the distance between the face of the target and the image collecting unit based on the size of the face image ([0038] According to the principle of "the farther, the smaller; the nearer, the greater," the distance between point A and B can be detected based on the size of the face image or relevant component distance.) and a resolution of a display unit of the image collecting unit ([0049] The contents in the table can be set based on different cameras, because different cameras have different resolutions, focal distances, and wide-angles.).
Regarding claim 3, 11 and 19 Zhuang discloses computing a field of view of the image collecting unit according to the parameter of the image collecting unit ([0049] The contents in the table can be set based on different cameras, because different cameras have different resolutions, focal distances, and wide-angles. The suggested granularity of increment of the projection round radius is 5 pixels. The smaller the granularity is, the more accurate are the results, but the more times of calculation and comparison are required when being executed. As an example, the projection round radius--cone vertex table as illustrated in FIG. 11 adopts a unit of 10 pixels, with the R.sub.MAX of the camera is 200 pixels, the maximum viewing angle of the camera is 40.degree. (20.degree. for left and right, respectively).); 
acquiring a location of eyes of the face (Fig 4: eyes located in the image); 
determining a coordinate of a midpoint of a line connecting pupils of a left eye and a right eye (Fig 4 and [0036] As illustrated in FIG. 4, point B is a middle point between two pupils of the user.); 
based on the coordinate (Fig 3: coordinate system of camera locating the eyes of a target, extracting the midpoint between eyes), the size of the face ([0038]the distance between point A and B can be detected based on the size of the face image), the field of view ([0034] The calculating unit 106 can calculate the line-of-sight direction of the user), a size of a target to be operated ([0038] the distance between point A and B can be detected based on the size of the face image), the field of view ([0034] The calculating unit 106 can calculate the line-of-sight direction of the user), and the distance ([0038] the distance between point A and B). Zhuang does not disclose computing a maximum field of vision of the target in a horizontal direction and a maximum field of vision of the target in a vertical direction.
In a similar field of endeavor of eye mounted displays, Deering teaches computing a maximum field of vision of the target in a horizontal direction and a maximum field of vision of the target in a vertical direction ([0395] To put some numbers on the human eyes fields of view are for help in understanding some of the following paragraphs, FIG. 27, FIG. 28, and FIG. 29 are included. FIG. 27, reference 2700, is a polar plot showing horizontal and vertical limits in degrees of what the left eye can see. The left eye's blind spot is 2720. The dashed line is the limit of the right eye for comparison. FIG. 28, reference 2800, is the same but for the right eye.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhuang’s disclosure with Deering’s teaching to measure the distance between two pupils and compute the maximum horizontal and vertical field of vision to improve the field of vision and resolution for new eyewear display technologies.
Regarding claim 4, 12, and 20, Zhuang discloses expanding the maximum field of vision in the horizontal direction by a first angular range (Figs 6a (shows eyeball in different directions) and 6b (Eyeball in vertical and horizontal diagram). According to the instant application, angular range is taken since the subject's eyes have sideway vision); 
expanding the maximum field of vision in the vertical direction by a second angular range (Figs 6a (shows eyeball in different directions) and 6b (Eyeball in vertical and horizontal diagram). According to the instant application, angular range is taken since the subject's eyes have sideway vision).
Regarding claims 6 and 14, Zhuang and Deering do not disclose in response to the image comprising multiple faces of multiple targets , determining that the target has the set behavior in response to at least one of the multiple targets having the set behavior.
In a similar field of endeavor of area of interest determination, Mackraz teaches in response to the image comprising multiple faces of multiple targets , determining that the target has the set behavior in response to at least one of the multiple targets having the set behavior (col 26, lines 49-56: The server(s) 112 may detect (1610) faces, represented in the video data determine (122) positions of the faces and determine (1612) distances to the faces. For example, the server(s) 112 may use facial recognition to identify faces, may identify head and shoulders to estimate positions of faces or may identify faces using other techniques known to one of skill in the art.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhuang and Deering’s disclosure with Mackraz’s teaching to improve video captures of a camera by locating the gaze direction of a plurality of subjects. 
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang (US 20120169596 A1), in view of Deering (US 20150049004 A1), in view of Mackraz (US 10027888 B1) and further in view of Stent (US11042994).
Regarding claim 5 and 13, Zhuang and Deering do not disclose acquiring a yaw and a pitch of the face; wherein determining whether the target has the set behavior according to the maximum field of vision comprises: determining , according to the yaw, the pitch, the maximum field of vision in the horizontal direction, and the maximum field of vision in the vertical direction, whether the target has the set behavior, wherein in response to the yaw being located in the maximum field of vision in the horizontal direction and the pitch being located in the maximum field of vision in the vertical direction, the target is determined to have the set behavior.
In a similar field of endeavor of area of interest determination, Mackraz teaches wherein determining whether the target has the set behavior according to the maximum field of vision comprises (col 26, lines 49-56: The server(s) 112 may detect (1610) faces, represented in the video data determine (122) positions of the faces and determine (1612) distances to the faces. For example, the server(s) 112 may use facial recognition to identify faces, may identify head and shoulders to estimate positions of faces or may identify faces using other techniques known to one of skill in the art.): 
whether the target has the set behavior (col 26, lines 49-56: The server(s) 112 may detect (1610) faces, represented in the video data determine (122) positions of the faces and determine (1612) distances to the faces. For example, the server(s) 112 may use facial recognition to identify faces, may identify head and shoulders to estimate positions of faces or may identify faces using other techniques known to one of skill in the art.), 
the target is determined to have the set behavior (col 26, lines 49-56: For example, the server(s) 112 may use facial recognition to identify faces). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhuang and Deering’s disclosure with Mackraz’s teaching to improve video captures of a camera by locating the gaze and head direction of a subject.
Mackraz does not disclose acquiring a yaw and a pitch of the face and determining, according to the yaw, the pitch, the maximum field of vision in the horizontal direction, and the maximum field of vision in the vertical direction, wherein in response to the yaw being located in the maximum field of vision in the horizontal direction and the pitch being located in the maximum field of vision in the vertical direction.
In a similar field of endeavor of  gaze and head tracking, Stent discloses acquiring a yaw and a pitch of the face (Col 3, lines 35-44: FIG. 8 depicts distribution charts of pitch and yaw angle for head appearance and gaze direction for various gaze detection systems according to one or more embodiments shown and described herein); 
determining , according to the yaw, the pitch, the maximum field of vision in the horizontal direction, and the maximum field of vision in the vertical direction (Col 3, lines 35-44: FIG. 8 depicts distribution charts of pitch and yaw angle for head appearance and gaze direction for various gaze detection systems according to one or more embodiments shown and described herein), 
wherein in response to the yaw being located in the maximum field of vision in the horizontal direction and the pitch being located in the maximum field of vision in the vertical direction (fig 8: The yaw is shown in the x-axis which is the horizontal direction and the pitch is on the y-axis which is the vertical direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhuang, Deering and Mackraz’s disclosure with Stent’s teaching to determine gaze direction based off where the eyes and head are pointing in an image.
Claim(s) 7, 8, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang (US 20120169596 A1), in view of Deering (US 20150049004 A1), in view of Mackraz (US 10027888 B1) and further in view of Thompson (US 9269215 B2).
Regarding claim 7 and 15, Zhuang, Deering and Mackraz do not disclose generating an operating instruction in response to the target having the set behavior, the operating instruction being configured to adjust a target to be operated to a first state.
In a similar field of endeavor of gesture recognition, Thompson discloses generating an operating instruction in response to the target having the set behavior (Col 41, lines 30-40: In another example, the gaming system may cause one or more components to awake if the gaming system detects movement in close proximity to the gaming system. In such example, the one or more depth image sensing devices could be beneficial in allowing the gaming system to use less energy and/or increasing the useful life of associated gaming system components.), 
the operating instruction being configured to adjust a target to be operated to a first state (Col 41, lines 30-40: In another example, the gaming system may cause one or more components to awake if the gaming system detects movement in close proximity to the gaming system. In such example, the one or more depth image sensing devices could be beneficial in allowing the gaming system to use less energy and/or increasing the useful life of associated gaming system components.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhuang, Deering and Mackraz’s disclosure with Thompson’s teaching to have a gaming machine that recognizes gesture inputs to avoid misinterpreted inputs which can financially affect a user.
Regarding claim 8 and 16, Zhuang, Deering and Mackraz do not disclose, wherein the first state comprises at least one of : an awake state , or a power - on state. 
In a similar field of endeavor of gesture recognition, Thompson discloses wherein the first state comprises at least one of : an awake state , or a power - on state (Col 41, lines 30-40: In another example, the gaming system may cause one or more components to awake if the gaming system detects movement in close proximity to the gaming system. In such example, the one or more depth image sensing devices could be beneficial in allowing the gaming system to use less energy and/or increasing the useful life of associated gaming system components.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhuang, Deering and Mackraz’s disclosure with Thompson’s teaching to have a gaming machine that recognizes gesture inputs to avoid misinterpreted inputs which can financially affect a user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210397859 A1 | WO 2021262166 A1 | US 20210248360 A1 | US 10860100 B2. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A NASHER/               Examiner, Art Unit 2666                                                                                                                                                                                         
/EMILY C TERRELL/               Supervisory Patent Examiner, Art Unit 2666